 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 810, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Ameri-ca and Russell Plastics Technology, Inc. Case 29-CB-2671March 13, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn November 8, 1977, Administrative Law JudgeIrwin Kaplan issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the Charging Partyfiled a statement of opposition to Respondent'sexceptions and brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand statement of opposition and has decided toaffirm the rulings, findings,' and conclusions of theAdministrative Law Judge and to adopt his recom-mended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Local 810,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, New York,New York, its officers, agents, and representatives,shall take the action set forth in the said recommend-ed Order.I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEIRWIN KAPLAN, Administrative Law Judge: This casewas heard at Brooklyn, New York, on June 6-8, 1977. Thecharge was filed by Russell Plastics Technology, Inc.,herein called the Company or Russell Plastics, on October28, 1976, and a complaint issued on December 5, 1976(amended at the hearing). The complaint and amendmentthereto alleged that Local 810, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein called the Union or the Respondent,engaged in strike and picket line misconduct including,inter alia, throwing and scattering bottles, glass, nails, andother objects across the entrance way and in the parking lotof Russell Plastics facility, and threatening and causingbodily injury and property damage in violation of Section8(b)(1)(A) of the Act. The Respondent filed an answerconceding, inter alia, certain jurisdictional facts but deny-ing all allegations that it committed any unfair laborpractices. Further, the Respondent denied that certainindividuals are and have been acting as agents on itsbehalf. After the hearing the Charging Party filed a brief.Upon the entire record, and my observation of thewitnesses, I make the following:FINDINGS OF FACTI. JURISDICTIONRussell Plastics is, and has been at all times materialherein, a corporation duly organized under, and existing byvirtue of, the laws of the State of Delaware and is engagedin the manufacture, sale, and distribution of reinforcedplastic parts, and related products, at its principal officeand plant in Lindenhurst, New York. During the past year,Russell Plastics, in connection with the operations of itsLindenhurst plant, manufactured, sold, and distributedproducts valued in excess of $50,000, of which productsvalued in excess of $50,000 were shipped from saidLindenhurst plant in interstate commerce directly to Statesof the United States other than the State in which it islocated. Respondent admits and I find that Russell Plasticsis, and has been at all times material herein, an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDIt is admitted, and I find, that the Union is a labororganization within the meaning of Section 2(5) of the Act.III. THE FACTSA. The Alleged Strike and Picket Line MisconductThe Union was certified in August 1976' as the exclusivecollective-bargaining representative for a unit consisting ofall production and maintenance employees, includingshipping and receiving employees and drivers employed byRussell Plastics at its Lindenhurst, New York, facility. Theparties thereafter met and conducted approximately fivenegotiating sessions from on or about September 21, to onor about October 19, without reaching agreement on aninitial contract. On October 20, the Union conducted aI All dates hereinafter refer to 1976, unless otherwise indicated.235 NLRB No. 640 LOCAL 810, IBTmeeting of unit employees just outside of the Company'spremises and Union Representative and Chief NegotiatorThomas Auld announced that a strike would commencethe following morning. The parties have met a number oftimes subsequent to the commencement of the strike(October 21) and at the time of the instant hearing had notyet reached agreement on a contract. Further, the strikeand picketing established and maintained by the Unionwas still in progress at the time of the hearing. Most of theapproximately 65-member unit have participated in thestrike. The General Counsel contends that, from near itsinception, the strike and concomitant picketing wereconducted illegally and with acts of violence in violation ofSection 8(b)(l)(A) of the Act. On the other hand the Uniondenies that it engaged in acts of violence or that itotherwise engaged in unlawful picketing. Further, it deniesthat Thomas Auld, Brian Honahan, and a number of othernamed individuals are or have been agents of the Unionacting on its behalf or that it is otherwise responsible forconduct engaged in by said individuals.In support of the allegations in the complaint nearly ascore of witnesses testified that pickets in the presence ofunion representatives committed, inter alia, acts of physicalassault, property damage, bottle throwing, and placingnails, glass, and other debris in the Company's entranceway and parking lot: Thus, Donald Terrell who worked forRussell Plastics from November 5 to on or about June 1,1977, testified that he was assaulted by striker Daniel Hoytand other strikers in the presence of Union RepresentativeJohn Mikalinis on November 4, because he did not honorthe picket line and applied for employment. According toTerrell at approximately 12:30 p.m., on November 4, inresponse to a newspaper advertisement, he appeared at theCompany's facility to be interviewed for a job. JohnMikalinis and a few pickets were at the front door of thebuilding on Kent Avenue 2as Terrell was prepared to enterthe building and Mikalinis called him a "son-of-a-bitch"for crossing the picket line. Terrell entered the building andsat down in the reception area near the front door. Thefront door is made of glass, and Terrell observed individu-als in the presence of Mikalinis making finger gesturesdirected at him. One of them opened the door and said"you don't think too much of your life do you buddy" andshut the door. Terrell filled out an employment applicationand was interviewed by Lillian Loy, personnel director.After Terrell was interviewed, he opened the front door toleave the premises and was met by Mikalinis and four orfive strikers who asked him what he did inside the building.Terrell told him that he filled out an application. Mikalinisand four or five of the strikers began to push Terrell toward12th Street. Mikalinis called him a "son-of-a-bitch" anduttered some other obscenities and threatened to rub hisface in concrete, and added that his life wouldn't be worthanything if he ever appeared in the area again. Mikalinis2 The Lindenhurst facility is stretched over one square block. The frontmain entrance is on Kent Street. Facing the main entrance on Kent Street,the street to the right is South 12th Street, a left turn on South 12th Streetleads to West Hoffman (back end of the facility), another left turn leads toSouth 13th Street (parking lot entrance).3 For reasons stated in a separate credibility section below. I havecredited General Counsel's witnesses over the Union's witnesses in allmaterial areas where the testimony conflicts.stepped back a few feet and the strikers continued to pushhim toward 12th Street. Daniel Hoyt, a striking employee,picked up a rock and struck Terrell in the head, causingTerrell to fall to his knees. Another striker kicked Terrell inthe side. At this time Mikalinis, who watched the entireincident, was approximately 15 to 20 feet away. Terrell gotup and ran with Hoyt chasing him. Terrell slipped and felldown, ripping his jacket, and was kicked again, this time byHoyt. Terrell shortly thereafter phoned the police andwaited until they arrived at the plant. Lillian Loy'stestimony corroborates the account given by Terrell inmaterial respects. Loy testified that, after the interview wasconducted and Terrell stepped outside the front door, shecould observe from the window Mikalinis and severalstriking employees including Hoyt and Garmarsh "fingerpunching" (jabbing) Terrell and pushing him toward 12thStreet. She could also hear him called "a fucking strikebreaker" and other obscenities. Loy testified that sheopened the window and asked them to leave Terrell alone.Mikalinis responded that she (Loy) should get her "fuckingface back out [inside] the window." They continued topush Terrell around the side of the building and graduallydisappeared from Loy's view. Loy saw Terrell about 20minutes later in the reception area with policemen. Shecredibly testified3that Terrell's clothes were ripped, he washolding his head, and there was blood all over his hands.4The Company has utilized guards employed by IBISecurity Services (herein called IBI) since the first week ofthe strike. During the first days of the strike, IBI guardswere employed around the clock, 24 hours a day. ScottSkellington, an IBI supervisory guard, was assigned to thepremises from late October 1976, to on or about January 1,1977. His responsibilities involved patrolling the area andobserving and logging the activities of the pickets. Hecalled the police from time to time to report rock throwingand other incidents involving the pickets. While the policegenerally came within minutes, no arrests were made.Skellington credibly testified that on October 28 as hedrove up to the entrance way of the parking lot he metsome 20 pickets around the front gate. After an unspecifiedtime, the pickets moved aside and he spotted a lot of glassand nails out front. As Skellington pulled some 10 to 15feet into the lot, a piece of glass was thrown against the rearof his car. While Skellington did not see who threw thepiece of glass, he asserts that it came from the direction ofthe pickets. He could hear the pickets shouting obscenities.Skellington got out of the car and heard the picketsshouting for him to leave, that it (the labor dispute) wasnone of his business, and that he was intruding with theirlivelihood. Mikalinis told him "to get the hell out of there."Later that day while Skellington was on patrol with hisback to the gate a rock landed very close to him. When heturned toward the direction the rock came from, he sawMikalinis and 15 to 20 pickets approximately 30 feet away4 Sean Goodwin was also confronted by Mikalinis when he applied for ajob on or about November 9. At or about 3 p.m. he drove into the companyparking lot and as he got out of the car he was met by Mikalinis and twoother individuals. Mikalinis asked Goodwin if he were going into thebuilding. On hearing Goodwin said that he was going to see Mrs. Loy,Mikalinis ordered Goodwin to get in his car and added "get the hell out ofhere. Don't ask questions. The Teamsters are on strike. I don't want to seeyou again." Goodwin left the premises.41 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlaughing. Mikalinis said "What's the matter are you afraidof a rock?" Still later that day while inside the building heobserved Mikalinis and an unnamed striker throw four orfive rocks into the central part of the parking lot. Therewere approximately 20 cars parked in the lot at that time.On November 2, at or about 10 a.m., Skellington observedMikalinis throwing rocks again in the direction of employ-ees' cars parked in the lot. There were 10 to 15 pickets inthe area of whom about 6 were huddled around him. Therewere approximately 15 cars in the lot at that time. Atapproximately 3:40 p.m., Skellington looked at two carswhich were damaged. One was a Cadillac with the rearwindshield shattered,5the other a black Grand Prix inwhich the vinyl had been torn. Skellington noticed a fewlarge rocks inside the cadillac on the back seat and redbrick on and around the Grand Prix. Skellington testifiedthat he had observed Mikalinis throwing rocks in thedirection of these two cars. Walter Thewes, a foreman, alsotestified with regard to the November 2 incident. Heobserved Mikalinis at approximately 3:15 p.m. pick up anobject from the ground and motion as if he were throwingit into the parking lot. Shortly after, he observed thewindow in Thomas McLaughlin's Cadillac broken. Thewestestified that he happened to notice McLaughlin's car ashort time earlier, and it was not damaged. Executive VicePresident McLaughlin testified that he saw his car about3:30 p.m. The rear window was smashed, with two rocksinside the car, and several similar rocks just outside andaround the car. There were also dents on the trunk andhood of the vehicle. In addition, he noticed a 6-inch tear inthe vinyl roof of Foreman Rocky Stone's car with a pieceof concrete on the ground beside the car. Peter Bonadonna,the Company's treasurer, observed the damaged cars atapproximately 3:40 p.m. on November 2 and described thedamaged condition in substantially the same manner as theother witnesses.6Further incidents of picket line misconduct were testifiedto by employee Margaret Mueller. On October 21, at 7p.m., the day the picketing commenced, Mueller experi-enced difficulty driving out of the parking lot. As sheapproached the gate she observed strikers Jeanne andDiane Wichrowski hitting her car with picket signs andheard them say that they were going to get her. There wereapproximately 10 other pickets present at that time. Inaddition, Union Representatives Mikalinis and Auld werestanding right next to the Wichrowskis. On October 26, inthe company of Ernest Schultz and Bob Gliamas, she wasdriven to work in Schultz' car and arrived at the facilityabout 8:30 a.m. As they stepped out of the car, strikingemployee Brian Honahan 7 shouted from the gate, "Peggy'sdead." Margaret Mueller is also known as Peggy. Therewere approximately 30 pickets outside the gate. WhileSchultz, vice president in charge of operations, andI See G.C. Exh. 9.6 Mikalinis testified that he was told by a picket that McLaughlin's carwindshield was broken. When asked to give the date when told and toidentify the picket who told him of the damaged car, Mikalinis respondedthat he couldn't and added, "I don't know if it ever happened." I find thatMikalinis' responses in this area were less than candid. As previouslyindicated (fn. 3) and for reasons set forth more fully below, I have rejectedMikalinis' testimony in all matenal respects.T Mueller and a number of other witnesses considered Honahan a shopGliamas, operation manager, could not identify whoactually shouted the remark, they testified that it camefrom the direction of the pickets who were standing outsidethe gate about 30 to 40 feet away. In all other respects, theycorroborate Mueller's testimony regarding the October 26incident. Further, Gliamas testified that he noticed Mikali-nis in the crowd of pickets. On December 3, at or aboutnoontime, Mueller was leaving the facility by car to go tolunch when she was met by Maria Carter at the gate whosaid, "You fucking bitch, I am going to fucking kill you."There were about 10 other pickets around Mueller's car.On December 8, Maria Carter in the presence of Mikalinisand other pickets hit Mueller's car with a snowball from adistance of about 10 feet. On February 6, 1977, at or about8:15 a.m., Maria Carter, from about 20 feet, threw a cup ofcoffee all over the back of Mueller's car in the presence ofabout 20 pickets. Patrick Amorese also threw a cup ofcoffee in the presence of 20 pickets over Mueller's car thefollowing day. The next day, February 8, Amorese andother pickets at lunchtime threw snowballs at Mueller'scar. On her way back from lunch, Amorese hit Mueller'scar with a "dark object" which made a loud noise oncontact. Mueller parked her car and examined it andnoticed a big dent underneath the rearview mirror. Muellertestified that there was no such dent on the car priorthereto. According to Mueller's uncontradicted testimony,the police was summoned and she swore out a complaintand identified Amorese to a police officer who took himaway.8In addition to the above-described strike misconduct,testimony was adduced for the period October 25, 1976,through March 1977, showing further that Union Repre-sentative Mikalinis, Honahan, and other striking employ-ees, inter alia, threw objects including snowballs, bottles,rocks, and spread glass, nails, and other debris in andaround the parking lot and blocked ingress and egressthereto. In this regard Robert Gliamas testified that onOctober 25 at or about 5 p.m. he, Rocky Stone, and TomMurphy were about to enter Rocky Stone's automobile.Gliamas opened the car door to allow Murphy to enter andpushed the seat back when he noticed Brian Honahan fromthe rear window making some kind of motion toward thecar. A bottle landed approximately 8 to 10 feet in front ofGliamas and splattered at his feet.Hassan Hamza, a company truckdriver, testified that onMarch 1, 1977, while making deliveries from the Linden-hurst facility to Sperry Gyroscope in Great Neck, NewYork, he was followed in a car and harassed by Mikalinisand another union representative whose name he couldn'trecall. Thus, Mikalinis' car on several occasions along theOyster Bay expressway pulled in front of Hamza's truckand the brakes therein were applied thereby forcing Hamzato slam on his to avoid hitting Mikalinis' car in the rear. Onsteward. Honahan did not testify and Mikalinis asserted that no shopsteward has or will be selected until the parties have a contract. However,Mikalinis also testified that Honahan served as chairman of the employeenegotiating committee. In any event, for reasons discussed below, I find thatat all times material herein, Honahan is and has been an agent of the Unionacting on its behalf.I Patrick Amorese and Maria Carter are and have been at all materialtimes herein employee-members on the union negotiating committee.42 LOCAL 810, IBTMarch II, Mikalinis followed and tailgated Hamza's truckand, according to Hamza, Mikalinis' car at times was soclose that he was unable to see through his rearview mirror.Hamza testified that there were other occasions in Marchwhereby Mikalinis followed him in the manner describedabove. Mikalinis admits that he followed Hamza, butasserts that he was never closer than 35 feet and deniesharassing him in any way. According to Mikalinis hefollowed Hamza to learn whether the Company hadestablished dropoff points for truckdrivers who refused tocross the picket line.9With regard to other strike misconduct, Hamza testifiedthat he saw striking employee Anthony Ponzini, on March2, 1977, throw a bottle into the parking lot. Further, inDecember 1976, and January 1977, while pulling in to thegate, he was constantly pelted with snowballs, iceballs, andother objects by Mikalinis and striking employees. Inaddition to Mikalinis, Union Delegate Thomas Auld waspresent on some of these occasions and Union Representa-tive Anthony Longobardi was present as often as Mikali-nis.Thomas Murphy and John Turner testified to actsengaged in by striking employee Jim Rigney. Murphytestified that on October 26, while leaving work, strikingemployee Rigney in the presence of about 30 picketsstanding immediately next to the gate as Murphy pulledout uttered "You worked we'll get you." Mikalinis was onthe other side of the car and said "Yeah, that's right." JohnTurner testified that, on October 26, he saw Rigney in thepresence of 15 to 20 pickets throw a bottle into the parkinglot. Walter Thewes testified that, on October 27, he sawstriking employee Tom Baez in the presence of 10 to 12striking employees throw glass bottles into the parking lot.Van Corkins testified that on the same day (October 27) hesaw striking employees John Garmarsh and Joe Damrothin the presence of Mikalinis place nails across the entranceway to the parking lot. On October 28, Thewes saw strikingemployee Bernadett Garrelli kick nails which he, Thewes,had swept away, into the parking lot. Thewes also testifiedthat on November 4 he saw striking employees MarinaMorena and Jeanne Wichrowski pick up nails from theground and stick them through the lid of coffee containersand spread the containers in the entrance way to theparking lot. Still further, Thewes testified that, on or aboutFebruary 2, he saw Mikalinis throwing nails into theparking lot.Thewes, Turner, and Corkins, and other witnesses,testified that during the first 2 months of the strike they hadto sweep away glass, nails, rocks, and other debris nearlyevery day. On or about November 3, at or about 2 p.m.,while Thewes and Corkins were sweeping away some of thenails and other debris, Mikalinis threatened to breakCorkins'10head open and challenged him to step outside9 As previously stated I have rejected Mikalinis' testimony in all materialrespects. See fn. 3, above.m° Par. 10, subpar. (c), of the complaint alleges in pertinent part thatMikalinis in the presence of employees threatened various nonstrikingsupervisors with bodily injury. The record reveals that at all times materialherein Van Corkins has been employed in the autoclave, film and windingdepartment and was promoted from assistant foreman to supervisorapproximately 2 years ago. All department employees including Corkins arehourly paid, punch a limeclock, and receive time-and-one-half pay forovertime, Corkins, who reports to the production manager, does not havethe gate. There were about 6 striking employees approxi-mately 20 to 25 feet from Mikalinis when the threat wasmade.Richard Stemen, a production employee, testified that onFebruary 1, 1977, while sweeping a lot of glass away at the13th Street gate, striker John Vento with a group of picketsbehind him confronted Stemen and uttered that Stemenhad taken his job away. According to Stemens' uncontra-dicted testimony, he tried to ignore Vento and the picketsbehind him who were yelling at Stemen, when Ventosuddenly grabbed Stemen's broom. The two of themwrestled for the broom for about a minute when Turnerand another employee got Stemen back inside the parkinglot. Turner's testimony corroborated Stemens in materialrespects. In addition Turner placed Mikalinis at the sceneof the incident.B. CredibilityThe complaint alleges that the Union by its representa-tives, pickets, and agents engaged in numerous acts ofstrike misconduct. In support thereof the General Counselparaded nearly a score of witnesses. The Union on theother hand provided only Union Representative Mikalinisand striking employee Daniel Hoyt. Hoyt's testimonywhich will be treated below relates only to the allegedassault on November 4 by him on applicant DonaldTerrell.As previously described in detail Terrell testified thatHoyt smashed him in his head with a rock, kicked him, andotherwise assaulted him, with help from other strikingemployees in the presence of Mikalinis. Mikalinis andHoyt deny having any physical contact with Terrell orseeing anyone else touch him. According to Hoyt, he wasat his post picketing the 13th Street gate (parking lot) onNovember 4 and in order to break the "monotony" hedecided to walk around the building on Kent Street (maindoor). On Kent Street he observed Mikalinis and a fewpickets outside the main door and asked Mikalinis whatwas going on. Mikalinis told him that "somebody had justbroken through our picket line." Hoyt asserts that hewaited 5 to 10 minutes for Terrell to come out because "Iwanted to see what his excuse was." Hoyt testified thatwhen Terrell came out, Terrell was asked why he went intothe plant and the strikers made reference to their families.Hoyt told him to get a job some place else. Hoyt testifiedthat nearly everyone (strikers) present had something tosay. However, Hoyt claims that he did not hear Terrellrespond. According to Hoyt, Terrell never broke stride andcontinued to walk toward 12th Street. Hoyt claims immedi-ately thereafter he went back to his post on 13th Street.Hoyt who admittedly was served with a police summonsfor the alleged assault testified that Terrell came back tothe authority to hire or discharge employees. On the other hand he earns$5.25 per hour as compared to department leadmen who earn $3.90 to $4and other production department employees who earn from $2.75 to $3 perhour. Corkins assigns the department work and can independently moveemployees from one job to another. In addition he can independently giveemployees time off and assign overtime. He has given employees bothverbal and written reprimands. In these circumstances I find that VanCorkins exercises independent judgment, responsibly directs employees, andis a supervisor within the meaning of Sec. 2(I1 ) of the Act.43 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe premises in a police car, but that physically he lookedall right to him. However he admitted that he could not seewhether Terrell was bleeding. Terrell was seated in thepolice car looking straight ahead and not at Hoyt who wasacross the street at the time he observed Terrell. Hoyttestified that the charges were later dropped. I find thatHoyt was evasive, unresponsive, and unconvincing. Hisexplanation for waiting 5 to 10 minutes for Terrell to comeout of the plant because he wanted to hear Terrell's excusefor going in does not smack of candor. I do not credit hisassertion that neither he nor anyone in his presencephysically made contact with Terrell. In this connection asnoted previously, Lillian Loy, personnel director, testifiedthat she could see through the window and observeMikalinis and striking employees, including Hoyt andGamarsh, "finger punching" and "pushing" Terrell toward12th Street until they disappeared from her view. I foundLillian Loy straightforward, responsive, and her testimonyworthy of belief. Further, she corroborated the testimonyof Terrell in all material respects. In these circumstancesand noting particularly the demeanor of the severalwitnesses, I reject the testimony of Hoyt as unreliable.With regard to John Mikalinis, I find that he wasequivocal, unresponsive, and unpersuasive. The followingexchange between Mikalinis and the Union's attorney ondirect examination regarding any discussion with Terrell ashe came out of the plant on November 4 serves toillustrate:Q. Did you have any conversation with Mr. Torrell[sic ] when he came out of the plant?A. I believe I probably asked him if he took the jobor not.Q. What do you recall that Mr. Torrell [sic] said?A. I believe he said he didn't take the job.Q. What happened -was there any further con-versation at that point between yourself, Mr. Torrell[sic] and Mr. Hoyt?A. I believe I told him he shouldn't have gone inthe first place, why didn't he look for a job in a placethat wasn't on strike.Q. What if anything did he say?A. He said -- again he told me he had a hardship. Idon't know with his wife or I forgot what he told me -he told me he got the job or he didn't -he didn't sayhe got the job. No, he didn't say he got the job.Q. What happened then if anything?A. He left.A moment or two later the following additional questionsand answers further serve to illustrate the equivocal natureof Mikalinis' responses:Q. At any point in that conversation did you orMr. Hoyt say to Mr. Torrell [sic] in words or effect thathe better watch out and that he better not come back tothe plant?A. No, I don't believe so.The agency status of Auld, Longobardi, and Honahan is treatedbelow.Q. At any point did you or Mr. Hoyt tell Mr.Torrell [sic] that his face would be rubbed in concrete ifhe came back to the plant again?A. No, I don't believe so.At this point, I deemed it necessary to inquire regarding"I don't believe so." Mikalinis responded by saying theanswer is no.As noted earlier, I have credited Lillian Loy's account ofwhat transpired between Terrell on one hand, and Mikali-Pis and the strikers including Hoyt on the other. Further, Ihave found Terrell to be a credible witness, and note thathis testimony has been corroborated in material respects.On the other hand, I find that the testimony of Hoyt issomewhat at odds with Mikalinis. Thus, Hoyt testifie. thathe did not hear Terrell make any response. According toHoyt, Terrell, on coming out of the plant, never brokestride and continued walking toward 12th Street. Mikalinison the other hand testified that Terrell said that he didn'ttake the job. Mikalinis asserts that he then asked Terrellwhy he went in the plant in the first place and inquired ofTerrell why he didn't look for a job in a place that wasn'ton strike. According to Mikalinis, Terrell said somethingabout a hardship and made reference to his wife and thenHoyt said "Why don't you get a job somewhere else, thepeople are on strike here with children and families." Inaddition to the foregoing incident, other witnesses testifiedthat they observed Mikalinis on the picket line throwingbottles and other objects. They also observed strikingemployees in the presence of Mikalinis hurling a variety ofmissiles at persons or cars in the company parking lot.While Mikalinis concedes that he was present at theCompany's facility frequently, some weeks every day, hedenies throwing objects at persons or property or that heobserved anyone else engage in such acts. For reasonsstated heretofore noting particularly that much of it isuncorroborated, I reject Mikalinis' testimony. In contrast Ihave found General Counsel's witnesses responsive, gener-ally consistent, and persuasive. In this regard it is notedthat a substantial portion of their testimony is uncontra-dicted, particularly the strike misconduct engaged in orobserved by Union Representatives and Agents ThomasAuld, Anthony Longobardi, and Thomas Honahan.'1Inthese circumstances, and the record as a whole, I credit thetestimony of General Counsel's witnesses in all materialrespects.C. Discussion(I) AgencyAt the hearing the Union conceded that John Mikalinisis and has been at all times material herein a unionrepresentative, acting on its behalf. However, it denies theagency status of Thomas Auld, Anthony Longobardi, andBrian Honahan, alleged herein as delegate, field represen-tative, and shop steward, respectively.The record reveals that Auld has been a union delegatefor 15 to 20 years, is and has been the Union's chiefnegotiator, and has attended all the negotiating sessions44 LOCAL 810, IBT(approximately 15). Further, Auld participated in orga-nizing the Company's employees, and presided over anumber of union-employee meetings. Still further, he askedfor a strike vote, thereafter announced the strike, and hasparticipated in strike and picket line conduct. In thesecircumstances I find that Auld at all times material hereinis and has been an agent of the Union acting on its behalf.With regard to Anthony Longobardi the record revealsthat he attended at least one negotiating session and hasbeen at the picket line nearly every day from the inceptionof the strike. Mikalinis, an admitted union representative,when asked to name other union representatives who hadbeen at the Russell Plastics picket line responded "TomAuld and Anthony Longobardi." Further, the recordreveals that Longobardi gave out picket signs to strikersand distributed strike benefits. In view of the foregoing andthe record as a whole, I find that Longobardi is and hasbeen at all times material herein a union representativeacting on its behalf.With regard to Brian Honahan, the complaint alleges,inter alia, that at all times material herein, he is and was ashop steward and agent of the Union acting on its behalf.A number of the General Counsel's witnesses referred toHonahan as shop steward. However, much of this testimo-ny appears to be based on hearsay evidence. For example,employee Thomas Murphy testified that Bob Brisco, amember of the employee negotiating committee, told himthat Honahan was elected shop steward. In this regard it isnoted that Lillian Loy credibly testified that Honahanconceded to her on or about October 29 that he was madethe shop steward. Honahan did not testify. As notedearlier, the Union denies that Honahan is or has been ashop steward. Mikalinis asserts that no shop steward has orwill be selected until the parties have a contract. On theother hand Mikalinis also testified and I find that Honahanis and has been at all times material herein chief of theunion employee negotiating committee. In addition toattending the negotiating sessions, Honahan and othermembers of the employee negotiating committee sit at thesame table with Auld and other union representatives atunion meetings. In these circumstances noting particularlythat Honahan at all times material herein has been chief ofthe employee negotiating committee, I do not deem itcritical to determine whether Honahan is or was a shopsteward. Accordingly, I find that at all times materialherein, Honahan is and was an agent of the Union actingon its behalf.'2(2) Union responsibilityIt is undisputed that the Union since the inception of thestrike on October 21 established and maintained a picketline at Russell Plastics facility. It is also undisputed thatUnion Representative Mikalinis has appeared on thepicket line frequently, some weeks every day. With regardto Union Representatives Auld, Longobardi, and Mikalinistestified that they too appeared on the picket line, withLongobardi as often as Mikalinis. The credible testimonyreveals that at least one of the aforenamed union represen-i2 See International Woodworkers of America, 4FI CIO (Region 5). 140NLRB 602,606 (1962).tatives and agents appeared on the picket line at all timesmaterial herein. Further, striking employee Brian Hona-han, previously determined herein to be a union agent, hasalso been on the picket line frequently.As previously indicated a substantial portion of theGeneral Counsel's case related to alleged strike misconductwhich occurred at times when Auld, Longobardi, andHonahan were present either individually or collectively onthe picket line.'3For example, Margaret Mueller crediblytestified that on the first day of the strike, October 21, at orabout 7 a.m., as she arrived at the gate to the entrance wayto the company parking lot, she was threatened by strikingemployees Jeanne and Diane Wichrowski, that they weregoing to get her and they hit her car with their picket signs.There were approximately 10 pickets at the scene withAuld and Mikalinis standing immediately next to theWichrowskis. Mueller also credibly testified that, onOctober 26, Brian Honahan shouted to her in an intimidat-ing manner "Peggy's dead" Honahan's remark was shout-ed in the presence of about 30 pickets just as Mueller(known as Peggy) got out of a car in the parking lot. Inaddition, Robert Gliamas and Thomas Murphy establish-ed that, on October 25, Honahan hurled a glass bottlewhich splattered at their feet as they were about to enter acar approximately 30 feet from the main entrance. Further,the Company Driver Hassan Hamza credibly testified thaton approximately a dozen occasions in December 1976 andJanuary 1977 he was pelted with ice balls, snowballs, andother objects thrown by Mikalinis and striking employeesand placed Auld and Longobardi on the picket line whensome of these incidents occurred. Still further, Hamzacredibly testified that frequently during the months ofDecember 1976 and January and February 1977 from 3 to15 pickets stood in the middle of the gate blocking Hamzafrom driving into or departing from the parking lot. Hamzahad to drive in low gear and "creep" into and out of theentrance way and the pickets moved aside only when thetruck was dangerously close. As Hamza passed through,pickets including Bernadette Garrelli and Maria Carter inthe presence of Mikalinis and Auld uttered obscenities andslammed his truck with their hands.In addition to the largely uncontradicted testimonyestablishing strike misconduct engaged in or observed byAuld, Longobardi, and Honahan as set forth above, therecord reveals that Mikalinis was also involved in seriousstrike misconduct including violence. In this regard thecredible evidence reveals that, on November 3, Mikalinis inthe vicinity of six striking employees threatened to breakSupervisor Van Corkins' head open. Further, on November9, Mikalinis ordered Sean Goodwin an applicant foremployment to get into his car and never return to thepremises again. More graphic than the foregoing is Mikali-nis' involvement in the assault on applicant Ernest Terrellon November 4. The record reveals that after Mikalinislearned that Terrell had completed an application foremployment, he, Mikalinis, in the presence of other strikingemployees threatened to rub Terrell's face in concrete andadded that his life would not be worth anything if hereturned. Mikalinis then stepped back a few feet and13 It is noted that Auld, Longobardi, and Honahan were not called totestify.45 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpermitted Daniel Hoyt with help from other strikingemployees to strike and kick Terrell forcing him to drop tohis knees. Hoyt had smashed Terrell in the head with arock.With regard to other alleged strike misconduct, thecredible evidence established that Mikalinis in the presenceof striking employees, on October 28, November 2, and onvarious occasions in December 1976, and January andFebruary 1977 hurled objects including rocks, glass bottles,snowballs, and nails into the Company's parking lotcausing damage to cars parked therein. Further, on severaloccasions in March 1977, Mikalinis tailgated a companytruck while the driver was engaged in making deliveriesand Mikalinis otherwise harassed the company driver. Inaddition, the record discloses that picketing employeesthrew bottles and other objects in the presence of Mikali-nis. There is no evidence tending to show that Mikalinis orany other union representative ever disavowed the picketline misconduct or attempted to prevent it from occurring.The Board recently stated that, where an authorizedunion representative participates in picketing misconductor is present at the time the misconduct occurs, it will nothesitate to find that the Union is responsible.'4Applying the foregoing statement to the case at hand, Ifind that the acts and conduct as described herein, whichoccurred on or in the vicinity of the picket line and wereengaged in and observed by Mikalinis, Auld, Longobardi,and Honahan clearly amount to restraint and coercionwithin the meaning of Section 8(b)(l)(A) of the Act.Is Inaddition, Mikalinis' threat to break open Supervisor Cor-kins' head in the presence of employees independentlyviolates Section 8(b)(1)(A) of the Act.16Still further, the record reveals that on various occasionsfrom near the inception of the strike (October 21) to andincluding the month of March 1977 striking employeesengaged in misconduct at times when Union Representa-tives and Agents Mikalinis, Auld, Longobardi, and Hona-han were not placed at or near the picket line. For example,striking employees Jim Rigney, Tom Baez, and AnthonyPonzoni, on October 26-27, 1976, and March 2, 1977,respectively, threw bottles into the company parking lot.Further, on November 4, striking employees Morena andJeanne Wichrowski placed coffee containers with nailssticking out therefrom in the Company's driveway. OnFebruary 1, 1977, striking employee John Vento in thepresence of a group of about five pickets accused nonstrik-ing employee Richard Stemen of taking his job andgrabbed Stemen's broom and otherwise impeded thelatter's efforts to sweep away glass and nails which hadbeen strewn in the parking lot. One of the pickets urgedVento to kick Stemen in his vitals. Other strike misconductinvolved nonstriking employee Margaret Mueller. Thus, onDecember 3, striking employee Maria Carter in the14 Teamsters Local 860, International Brotherhood of Teamsters. Chauf-feurs, Warehousemen and Helpers of America (Delta Lines, Inc.), 229 NLRB993 (1977).1i See Local 810, Steel, Metals, Alloys & Hardware Fabricators &Warehousemen, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America (Scales Air Compressor Corp), 200 NLRB575, 583-585(1972), involving the same union.16 Teamsters Local No. 115 International Brotherhood of TeamstersChauffeurs, Warehousemen and Helpers of America, Independent (E. J. Lavino& Company), 157 NLRB 1637 (1966).presence of 10 pickets shouted obscenities at Mueller andthreatened her with physical harm. Again, on February 6,1977, Carter in the presence of approximately 20 picketsthrew coffee over Mueller's car as she was leaving thecompany parking lot. On February 7, striking employeePatrick Amorese'7in the presence of 20 pickets also threwcoffee over Mueller's car. On February 8, Amorese threwat Mueller's car what Mueller described as a "dark object"which made noise on contact and which caused a dentunderneath the rearview mirror. On the same day, otherpickets threw snowballs at Mueller's car and otherwiseimpeded her movement into the parking lot. The picketsafter an unspecified time moved out of the way so thatMueller could proceed without hitting anyone.Without regard to union responsibility for strike miscon-duct, as set forth above, occurring at times when unionrepresentatives were not on or near the picket line thefollowing abstract of Administrative Law Judge Reel'sdecision in Teamsters Local 78318 is particularly appropri-ate:The widespread and serious nature of the miscon-duct in this case, and the Union's failure to takeeffective steps to insure its discontinuance, lead me tofind that the Union was legally responsible therefor andhence violated Section 8(bXlXA) of the Act. In soholding, I do not rely on the fact that some of theoffenders were members of the bargaining committee, agroup which as a committee played no role in theconduct of the strike. Where a picket line is the scene ofrepeated outbreaks of the sort here described, the unionwhich is in charge of the picketing and which maintainssome supervision over it, is responsible for such repeatedmisconduct even though it did not direct the wrongfulaction and even if its responsible leaders did not partici-pate in the action or even themselves observe it. [Emphasissupplied.]Administrative Law Judge Peterson more recently inYellow Cab & Transfer Co.19noted Administrative LawJudge Reel's observations and also commented:It is clear that the Union, by instituting the strike andauthorizing pickets to be present on the picket line,empowered the pickets to act as its representatives andin its interests. It necessarily follows, therefore, that theconduct of pickets on the picket line is the responsibili-ty of the Respondent Union.In the instant case, the preponderance of the credibleevidence clearly establishes that union representativesthemselves consistently from the inception of the strikeengaged in serious strike misconduct in the presence ofstriking employees. These acts set in motion the numerousl' As noted previously Carter and Amorese at all times material hereinwere members of the employee negotiating committee.18 Teamsters Local 783, International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America (Coca Cola Bottling Company ofLouisville), 160NLRB 1776, 1779(1966).19 See Drivers, Salesmen, Warehousemen. Milk Processors, Cannery, DairyEmployees and Helpers Union Local No. 695 (Yellow Cab & Transfer Co.), 221NLRB 647, 653 (1975).46 LOCAL 810, IBTadditional acts of misconduct engaged in by strikingemployees in and out of their presence. Further, the natureof the acts committed by the striking employees comportedwith the pattern set by union officals. In these circum-stances the Union cannot absolve itself of responsibility foracts not occurring in the presence of its designatedrepresentatives. Accordingly, I find that the acts of miscon-duct by striking employees as described in detail hereinnotwithstanding the absence of designated union represen-tatives additionally violates Section 8(b)(1)(A) of the Act.20IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engaged in and isengaging in certain unfair labor practices, it shall berecommended that it cease and desist therefrom, and takecertain affirmative action designed to effectuate the poli-cies of the Act.In view of the widespread and serious nature of theunfair labor practices committed, the commission by theRespondent of similar and other unfair labor practices maybe anticipated.21It shall, therefore, be recommended thatthe Respondent cease and desist from in any mannerrestraining or coercing employees in the exercise of rightsguaranteed by Section 7 of the Act.22CONCLUSIONS OF LAWI. Russell Plastics Technology, Inc., is an employerwithin the meaning of Section 2(6) and (7) of the Act.2. Local 810, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, is alabor organization within the meaning of Section 2(5) ofthe Act.3. Thomas Auld, John Mikalinis, Anthony Longobardi,and Brian Honahan at all times material herein are andhave been representatives and agents of the Respondentacting on its behalf.4. Local 810, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, hasviolated Section 8(b)(1)(A) of the Act through the commis-20 Local 542, International Union of Operating Engineers AFL-CIO (GilesI Ransome, Inc.), 139 NLRB 1169, 1175 (1962); Local 28, InternationalOrganization of Masters, Mates and Pilots, AFL CIO (Ingram BargeCompany), 136 NLRB 1175, 1184 (1962); Local 810, Fabricators & Ware-housemen (Scales Air Compressor Corp.). supra at 585: Drivers, Salesmen,Warehousemen. Milk Processors, Cannery, Dairy Employees and HelpersUnion Local No. 695 (Yellow Cab & Transfer Co.), supra.2I See Local 810, Fabricators & Warehousemen etc. (Scales Air CompressorCorp), supra at 586, involving the same union.22 Drivers, Salesmen, Warehousemen, tMilk Processors, Canner), DairyEmployees and Helpers Union Local No. 695 (Yellow Cab & Transfer Co.),supra.sion of acts of restraint and coercion which interfere withthe exercise of rights of employees guaranteed by Section 7of the Act.5. The Respondent by its agents Thomas Auld, JohnMikalinis, Anthony Longobardi, Brian Honahan, andother striking employees, by engaging in threats of physicalviolence and by engaging in actual violence againstemployees and supervisors in the presence of employees;by damaging or threatening to damage vehicles or otherproperty in the company parking lot by following orharassing employees at or away from the picket line; byhindering ingress to or egress from Russell Plastics Tech-nology, Inc., premises in order to discourage employees inthe exercise of their rights not to join or support any strike,thereby engaged in unfair labor practices affecting com-merce within the meaning of Sections 8(b)(XI)(A) and 2(6)and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER23The Respondent, Local 810, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, New York, New York, its officers, agents, andrepresentatives, shall:1. Cease and desist from:(a) Restraining and coercing employees of RussellPlastics Technology, Inc., in their right not to join orsupport any strike by threats of physical violence and byactual violence upon employees and supervisors in thepresence of employees, and by following and otherwiseharassing company employees at or away from the picketline.(b) Blocking ingress to or egress from the Company'spremises either by blocking the gate or in inflicting damageor throwing objects including glass bottles and rocks atvehicles parked or employees driving in or out of theCompany's parking lot.(c) In any other manner restraining or coercing employ-ees in the exercise of their rights guaranteed in Section 7 ofthe Act.2. Take the following affirmative action which willeffectuate the policies of the Act:(a) Post at its offices and meeting halls copies of theattached notice marked "Appendix."24Copies of saidnotice, on forms provided by the Regional Director forRegion 29, after being duly signed by its representative,shall be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutive23 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.24 In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."47 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdays thereafter, in conspicuous places, including all placeswhere notices to members are customarily posted. Reason-able steps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(b) Sign, as aforesaid, and mail sufficient copies of thesaid attached notice to the Regional Director for Region29, for posting, Russell Plastics Technology, Inc., beingwilling, at places where notices to employees are customari-ly posted. Such copies shall be furnished the Respondentby the said Regional Director.(c) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.APPENDIXNOTICE TOEMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of The United States GovernmentWE WILL NOT restrain or coerce the employees ofRussell Plastics Technology Inc., by threats of physicalviolence or by actual violence upon employees andsupervisors, by harming employees or supervisors oth-erwise, by following or harassing employees at or awayfrom the picket line by throwing objects including rocksand bottles, or by otherwise damaging or threatening todamage vehicles at the premises of the employer, or bybarring or hindering ingress to or egress from RussellPlastics Technology Inc., premises in order to discour-age such employees in the exercise of their right not tojoin or support any strike.WE WILL NOT in any other manner restrain or coerceemployees in the exercise of rights guaranteed inSection 7 of the Act.LOCAL 810, INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA48